Citation Nr: 1544517	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-46 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board denied the Veteran's claim for service connection for hypertension in a July 2013 decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court).  In March 2014, the Court granted a joint motion for remand (JMR), and vacated and remanded the Board's July 2013 decision.  The Board remanded this appeal in September 2014 and June 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On June 2015 remand, the Board directed the RO to obtain a VA opinion as to whether the Veteran's current hypertension was caused or aggravated by herbicide exposure while stationed in Vietnam.  Such development was not accomplished and therefore remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a VA examiner in order to obtain an opinion as to whether the Veteran's hypertension was caused or aggravated by his service.  If an examination is determined to be necessary, schedule that examination.  The examiner should review the claims file.  A complete rationale should accompany the opinion reached.  The examiner is asked to provide the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his presumed exposure to herbicide agents while stationed in Vietnam?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




